Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Remi Castan			:		
Patent No. 11,033,606				:	REDETERMINATION OF PATENT
Issue Date: June 15, 2021			:	TERM ADJUSTMENT 
Application No. 14/113,757			:	
Int’l Filing Date: April 25, 2012		:	  
Attorney Docket No. 596270:SA9-214US	:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705 on September 15, 2021, which requests the United States Patent and Trademark Office (“Office”) adjust the PTA from 800 days to 1,108 days.  The Office’s redetermination of the PTA indicates the correct PTA is 904 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The patent issued with a PTA determination of 800 days on June 15, 2021.  The request seeking an adjustment of 1,108 days was filed with a payment for one-month extension of time on September 15, 2021.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 545 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 895 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 2 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
638 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  
The patent sets forth a PTA of 800 days (545 days of A Delay + 895 days of B Delay + 0 days of C Delay - 2 days of Overlap - 638 days of Applicant Delay).

The request asserts the Office incorrectly calculated the periods of B Delay and Applicant Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  The request asserts the correct period of B Delay is 900 days, the correct period of Applicant Delay is 335 days, and the correct PTA is 1,108 days.

As will be discussed, the correct period of B Delay is 895 days, the correct period of Applicant Delay is 534 days, and the correct PTA is 904 days (545 days of A Delay + 895 days of B Delay + 0 days of C Delay - 2 days of Overlap - 534 days of Applicant Delay).

A Delay

The Office previously determined the period of A Delay is 545 days.  The Office has calculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 545 days.

B Delay

The request asserts the period of B Delay is 900 days, not 895 days as previously calculated by the Office.

The request states the date of commencement is October 24, 2013.  However, the papers filed on that date do not include a request for early processing under 35 U.S.C. § 371(f).  As a result, the actual date of commencement is October 28, 2013.

The following facts are relevant to the calculation of the period of B Delay:

1.	The commencement date is October 28, 2013;
2.	A request for continued examination (“RCE”) was filed December 7, 2018;
3.	A notice of allowance was issued on February 9, 2021; and
4.	The patent issued on June 15, 2011.

Pursuant to 37 C.F.R. § 1.703(b)(1), the time consumed by continued examination is 796 days, which is the number of days beginning on the date the RCE was filed (December 7, 2018) and ending on the date the Office issued the notice of allowance (February 9, 2021).

37 C.F.R. § 1.703(b) states,

The period of [B Delay] is the number of days, if any, in the period beginning on the day after the date that is three years after the date on which the application was filed under    35 U.S.C. 111(a) or the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application and ending on the date a patent was issued, but not including the sum of [the periods of time set forth in sections (1)-(4) of this paragraph].

The number of days in the period beginning on October 29, 2016 (the day after the date that was three years after the commencement date) and ending on June 5, 2021 (issue date of the patent)   is 1,691 days.   The sum of the periods set forth in sections (1)-(4) of 37 C.F.R. § 1.703(b) is    796 days, which is the number of days consumed by continued examination.1  The correct period of B Delay is 895 (1,691 - 796) days.

C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 2 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 2 days.

Applicant Delay

The request asserts the total period of Applicant Delay is 335 days, not 638 days as previously calculated by the Office.

The Office has determined the correct total period of Applicant Delay is 534 days.

First Period of Applicant Delay

Pursuant to 37 C.F.R. § 1.704(c)(3), circumstance that will result in Applicant Delay include the following:

Abandonment of the application or late payment of the issue fee, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the date of abandonment or the day after the date the issue fee was due and ending on the date the grantable petition to revive the application or accept late payment of the issue fee was filed.

The application became abandoned on July 7, 2014, and a grantable petition to revive the application was filed on January 9, 2015.  The prior facts resulted in Applicant Delay in the amount of 187 days, which is the number of days beginning on July 7, 2014 (date of abandonment) and ending on January 9, 2015 (date a grantable petition to revive was filed).

Second Period of Applicant Delay

The second period of Applicant Delay is not in dispute.

A reply to an Office action was filed on January 17, 2017, and an information disclosure statement (“IDS”) was filed on February 7, 2017.  The prior facts resulted in Applicant Delay under 37 C.F.R. § 1.704(c)(8) in the amount of 21 days, which is the number of days beginning on January 18, 2017 (day after date the reply was filed) and ending on February 7, 2017 (date the IDS was filed).

Third Period of Applicant Delay

The third period of Applicant Delay is not in dispute.

The Office issued a non-final Office action on May 19, 2017, and a reply to the Office action was filed on November 20, 2017.  The prior facts resulted in Applicant Delay under 37 C.F.R.    § 1.704(b) in the amount of 91 days, which is the number of days beginning on August 21, 2017 (first business day after the date three months after Office action issued) and ending on November 20, 2017 (date the reply was filed).

Fourth Period of Delay

The fourth period of Applicant Delay is not in dispute.

The Office issued a final Office action on January 19, 2018, and a reply to the Office action was filed on May 17, 2018.  The prior facts resulted in Applicant Delay under 37 C.F.R. § 1.704(b) in the amount of 28 days, which is the number of days beginning on April 20, 2018 (day after date three months after Office action issued) and ending on May 17, 2018 (date the reply was filed).

Fifth Period of Delay

Pursuant to 37 C.F.R. § 1.704(c)(11), a failure to file an appeal brief or request for continued examination (“RCE”) within three months of the filing date of a notice of appeal will result in Applicant Delay.  The period of Applicant Delay will begin on the day after the date three months from the date the notice of appeal was filed and will end on the date a proper appeal brief or RCE was filed.

A notice of appeal was filed on May 17, 2018, and a RCE was filed on December 7, 2018.      The number of days of delay under 37 C.F.R. § 1.704(c)(11) resulting from the prior facts is   112 days, which is the number of days beginning on August 18, 2018 (day after the date three months after the notice of appeal was filed) and ending on December 7, 2018 (date the RCE was filed).
 
Sixth Period of Applicant Delay

A RCE was filed on December 7, 2018, and an IDS was filed on December 11, 2018.  The prior facts resulted in Applicant Delay under 37 C.F.R. § 1.704(c)(8) in the amount of 4 days, which is the number of days beginning on December 8, 2018 (day after the date the RCE was filed) and ending on December 11, 2018 (date the IDS was filed).

Seventh Period of Applicant Delay

A RCE was filed on December 7, 2018, and an IDS was filed on April 24, 2019.  The IDS only cites one reference.  

The Office previously determined the number of days of Applicant Delay resulting from the submission of the IDS is 138 days.

The request establishes, pursuant to the decision in Supernus v. Pharm. v. Inancu, 913 F.3d 1351 (Fed. Cir. 2019), the period of Applicant Delay resulting from the submission of the IDS should not include any dates prior to January 24, 2019, which is the date the Office issued an Office action citing the reference in a corresponding application.  As a result, the period of delay under 37 C.F.R. § 1.704(c)(8) resulting from the submission of the IDS is 91 days, which is the number of days beginning on January 24, 2019, and ending on April 24, 2019 (date the IDS was filed).

Total Period of Applicant Delay

The total period of Applicant Delay is 534 (187 + 21 + 91 + 28 + 112 + 4 + 91) days.

Conclusion

The correct PTA is 904 days (545 days of A Delay + 895 days of B Delay + 0 days of C Delay - 2 days of Overlap - 534 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 904 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 904 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction 







    
        
            
    

    
        1 The total number of days falling under sections (2)-(4) of 37 C.F.R. § 1.703(b) is 0 days.
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.